Title: To James Madison from Ira Allen, 26 January 1805 (Abstract)
From: Allen, Ira
To: Madison, James


26 January 1805, Philadelphia. “I inclose to you a Copy of my Representation to the Legislature of Vermont which was Read in Counsil and Assembly & a Statement of facts and Resolutions Drawn Copied and Distributed for the Consideration of the Members of the Legislature (which are also Inclosed) when it was thought advisable to omit any further Proseedings thereon Untill the Next session of the Legislature for the following Reasons Viz the object being to obtain a Redress of Injuries which might Probably be Effected by inclosing the Proseedings as you had been furnished with the first & Second Vollum of the olive Branch and Copies of my Letters to Mr. Monroe Messers Erskin Nicholl Arrnold & Slade in London Dated the 28th. of Augt. Last and Should Justice Still be Delayed it would be Necessary that the second Vollum of the olive Branch be compleated and Put in Circulation through the United States and in Particular that some of the Books Should be forwarded to the Several States before or with the Communications aforesaid that the Cause should be fully Understood that the State Governments and General Government of the United States might take Proper measures to Protect the flagg of the United States the Dignaty of it’s Government & Rights of Individuals gaurantieed by the Laws of Nations and in Particular by the Treaty Between Great Britain and the United States in 1794.”
